Citation Nr: 1317559	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO. 07-17 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1. Entitlement to a certificate of eligibility for specially adapted housing.

2. Entitlement to a certificate of eligibility for a home adaptation grant. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 to April 1990. 

This appeal to the Board of Veterans' Appeals (Board) arises from a January 2011 rating decision of the Reno, Nevada Regional Office (RO) of the Department of Veterans' Affairs (VA).

In January 2013, a Board videoconference hearing was held before the undersigned Veteran's Law Judge; a transcript of the hearing is of record.  

In written argument accompanying the January 2013 hearing testimony, the Veteran raised a separate claim for entitlement to special monthly compensation based on the need for regular aid and attendance. As this matter is not currently on appeal, it is REFERRED to the RO for appropriate action. The Veteran through his representative is encouraged to contact the RO if the Veteran desires to pursue this benefit. 


FINDINGS OF FACT

1. The Veteran's service connected disabilities are totally and permanently disabling.

2. The Veteran's service connected disabilities, particularly Parkinson's disease and peripheral neuropathy of the lower extremities, are reasonably shown to result in loss of use of the lower extremities. 

3. As the Veteran is entitled to a certificate of eligibility for specially adapted housing, he is not entitled to a home adaptation grant. 






CONCLUSIONS OF LAW

1. The criteria for entitlement to a certificate of eligibility for specially adapted housing have been met. 38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2012). 

2. The criteria for entitlement to a certificate of eligibility for a home adaptation grant have not been met. 38 U.S.C.A. §§ 2101, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.809a (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit  (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

II. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Given the favorable disposition of the claim for specially adapted housing, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished. Additionally, entitlement to a special home adaptation grant may not be awarded where, as here, a Veteran is entitled to specially adapted housing. Consequently, this claim turns on a matter of law and not on the underlying facts or development of the facts. The VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact. See Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error. 


III. Analysis

The Veteran essentially alleges that he has lost the use of both lower extremities and the use of both hands due to his service-connected disabilities, with the majority of this loss resulting from his service-connected Parkinson's disease. He and his wife have reported that they purchased a new home in 2008 without VA assistance in an effort to better accommodate his disabilities. They have asserted that a number of modifications to the home would provide significantly better accommodation, however. These modifications include removable metal ramps installed at all exterior doorways, replacement of the sliding backdoor with a hinged door, handrails installed along the interior hallways, a remodeling of the bathroom to allow space for two people in the shower stall; and a bifold or full door with a hinge to replace a sliding closet door. (See Statement received January 30, 2013 and the transcript of the January 2013 Board hearing). 

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010. See 75 Fed. Reg. 57,861 (Sept. 23, 2010). Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary. VA's General Counsel has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects. VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003). The Board observes that the amendments do not specifically apply to the Veteran's physical circumstances; hence, there is no prejudice to him in the Board's considering them in the first instance. 

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who served on active duty after April 20, 1898, and is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809(a), (b) (2010). 

Effective October 25, 2010, 38 C.F.R. § 3.809 was amended to include the following: (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. See 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809(a), (b) (2012). 

The criteria for the establishment of this benefit are in the disjunctive. See Johnson v. Brown, 7 Vet. App. 95   (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned). Cf. Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809(d) (2011) (emphasis added). 

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a (a), (b) (2010). Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). See 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809a (2011). 

As noted, the provisions of 38 C.F.R. § 3.809a provide that in order for a Veteran to receive a home adaptation grant, he must not be entitled to a certificate of eligibility in acquiring specially adapted housing. If a Veteran first establishes entitlement to a home adaptation grant but only later becomes eligible for a certificate of eligibility in acquiring specially adapted housing, he could be provided both benefits. 

If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011). However, if the preponderance of the evidence is against the claim, the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service connected disabilities include maxillary sinusitis, rated 50 percent disabling, mood disorder, rated 50 percent disabling, diabetes, rated 40 percent disabling, Parkinson's disease, rated 30 percent disabling, degenerative disc disease of the lumbar spine, rated 20 percent disabling,  peripheral neuropathy of the upper and lower extremities, rated 10 percent disabling for each extremity; and hemorrhoids, surgical removal of seborrheic dermatitis of the left thigh and sleep apnea (all rated noncompensable). His total disability rating is 100 percent. Thus, he is receiving compensation for total service-connected disability. Also, this total disability status is reasonably shown to be permanent.  

The Veteran's service-connected disabilities, mainly his Parkinson's disease and peripheral neuropathy, have also resulted in a multi-year history of repeated falls, particularly when not using his walker (i.e. rollator) or cane but also occurring with the use of these devices. In an August 2008 certification, the Veteran's treating VA physician specifically indicated that the Veteran had to use a cane on a daily basis because he would fall on multiple occasions during a day and that on "bad days," he used a walker or even a wheelchair. 

The RO last confirmed its denial of the benefit in a March 2011 Supplemental Statement of the Case. With resolution of the doubt provided to the Veteran, the medical and factual evidence since August 2008 is showing a continuing worsening of the Veteran's ability for self-locomotion and ambulation. VA falls clinic progress notes show a consistent history of falling, due primarily to his Parkinson's disease, along with some negative effect from his lower extremity peripheral neuropathy. A December 2010 note indicates that the Veteran had previously been issued a rollator in February 2008 and that he was issued a new one in December 2010 to help prevent falling. 

The Veteran's wife has credibly testified that he has continued to fall regularly and that when he does fall, it can be very difficult for him to pull himself up. Additionally, at a September 2012 VA neuropsychological evaluation, it was noted that the Veteran was using a motorized scooter for any movement outside the home. Given his inability to walk unaided without falling, the Veteran is reasonably shown to require the use of ambulatory aids such as a cane, walker or even wheelchair as normal modes of locomotion. A treating physician has also supplied additional information in support of his claim. 

There can be no doubt that further inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, the factual evidence need not show a certainty of entitlement to a benefit. Instead, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. That this point has been attained. The Veteran's service-connected disabilities, primarily the Parkinson's disease and peripheral neuropathy, are reasonably shown to "preclude locomotion" and thus, he has loss of use of the lower extremities. 38 C.F.R. §§ 3.809. Accordingly, given this loss of use and the Veteran's receipt of compensation for permanent and total service-connected disability, he is entitled to a certificate of eligibility for specially adapted housing. Id. 

As mentioned above, a Veteran is not eligible for a home adaptation grant if he is entitled to a certificate of eligibility in acquiring specially adapted housing. Thus, as the Veteran has been granted such entitlement, eligibility for a home adaptation grant must be denied. 38 C.F.R. § 3.809a, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a certificate of eligibility for specially adapted housing is granted subject to the regulations governing the payment of monetary awards.

Entitlement to a certificate of eligibility for a home adaptation grant is denied. 



______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


